Name: Commission Regulation (EEC) No 1129/82 of 12 May 1982 fixing the maximum price of white sugar to be supplied to UNRWA for the third partial invitation to tender referred to in Regulation (EEC) No 434/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 5. 82 Official Journal of the European Communities No L 131 / 19 COMMISSION REGULATION (EEC) No 1129/82 of 12 May 1982 fixing the maximum price of white sugar to be supplied to UNRWA for the third partial invitation to tender referred to in Regulation (EEC) No 434/82 jute bags, as the case may be, of a minimum weight of 450 or 420 grams respectively, lined inside with poly ­ ethylene of a minimum thickness of 0-04 or 0-05 mm and a net content of 50 kilograms ; whereas the exami ­ nation of tenders received, after taking into account the adjustment referred to in Article 8 (3) of Regula ­ tion (EEC) No 434/82, leads for the third partial invi ­ tation to tender to the fixing specified in Article 1 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3827/81 of 21 December 1981 on the supply of sugar to the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) as food aid ('), and in particular Article 1 (3) and (4) thereof, Having regard to Commission Regulation (EEC) No 434/82 of 25 February 1982 on a standing invitation to tender for the mobilization of Community white sugar for the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) as food aid (2), as amended by Regulation (EEC) No 939/82 (3), and in particular Article 11 thereof, Whereas, following the reopening of the invitation to tender referred to in Regulation (EEC) No 434/82, Member States are to issue a standing invitation to tender relating to the price of three lots of white sugar of standard quality, Lot A 4 of 926 tonnes, Lot A 5 of 1 000 tonnes and Lot A 6 of 755 tonnes, produced and put into free circulation in the Community, to be supplied to UNRWA ; whereas the sugar must be supplied on quayside or in lighter containers on quay ­ side at the specified ports of unloading, packed in new HAS ADOPTED THIS REGULATION : Article 1 For the third partial invitation to tender issued under Regulation (EEC) No 434/82 for which the period for submission of tenders expired on 12 May 1982, the maximum price is hereby fixed :  for Lot A 4 at 608 537-6 ECU,  for Lot A 5 at 638 501-4 ECU, Article 2 This Regulation shall enter into force on 13 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 392, 31 . 12. 1981 , p . 1 . (2) OJ No L 55, 26. 2. 1982, p . 34. (3) OJ No L 111 , 24 . 4 . 1982, p . 13 .